Citation Nr: 0805060	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  97-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder, to include depression and post-
traumatic stress disorder.

2.  Entitlement to service connection for a rash, to include 
consideration as due to an undiagnosed illness.  

3.  Entitlement to service connection for muscle cramps, to 
include consideration as due to an undiagnosed illness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1989 to January 
1990, and from November 1990 to July 1991.  He reportedly 
served in the Southwest Asia Theatre of Operations from 
November 21, 1990, to July 9, 1991   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, regional office 
(RO).  

During the hearing held at the RO in October 2000, the 
veteran raised a claim for secondary service connection for a 
psychiatric disorder due to his service-connected peptic 
ulcer disease.  However, that issue has not been developed or 
adjudicated and is not, therefore, ready for appellate 
review.  Accordingly, that matter is referred to the RO for 
appropriate action.  

The claim for service connection for muscle cramps is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on an 
account of unverified stressors.

4.  There is no credible supporting evidence that the veteran 
was exposed to such stressors, and the Board finds that the 
stressor accounts provided by the veteran are not credible.  

5.  The preponderance of the evidence shows that the veteran 
does not currently have a chronic disability manifested by a 
rash.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  A disability manifested by a rash was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, May 2003 and September 2004 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The veteran's initial duty-to-assist letter 
was not provided before the adjudication of his claim.  
However, he was afforded an opportunity to submit evidence 
following the letter, and the claims were subsequently 
readjudicated.  Therefore, there was no prejudice as a result 
of the timing of the letter.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  The veteran failed to return a form that would 
have allowed VA to obtain treatment records from the Green 
County Detention Center.  He has had a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For A Chronic 
Psychiatric Disorder, To Include Depression And Post-
Traumatic Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304 
provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during 
service.  During the hearing held in October 2000, he 
testified that he had psychiatric symptoms which were 
associated with stomach problems.  As noted above, that claim 
has been referred back to the RO for initial adjudication.  
The veteran's representative indicated during the hearing 
that the veteran was not really seeking service connection 
for PTSD.  The veteran did testify however, that he believed 
that he had a nervous condition.  The statement by the 
veteran's representative is not viewed as a formal withdrawal 
of this issue and the appeal will proceed.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  After reviewing the evidence which is of 
record, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.

The veteran's service records are completely negative for a 
diagnosis of a psychiatric disorder.  The Board has noted 
that the report of medical history given by the veteran in 
May 1991 for the purpose of his separation from service shows 
that he denied having frequent trouble sleeping, frequent or 
terrifying nightmares, depression, or excessive worry, but 
checked a box indicating a history nervous trouble. It was 
stated on the reverse side of the form, however, that the 
nervous trouble was prior to deployment in the Persian Gulf 
and that he did not have any problems now.  The report of a 
medical examination conducted at that time reflects that 
psychiatric evaluation was normal.  

The earliest diagnosis of a psychiatric disorder was more 
than a year after the veteran's separation from service.  The 
post service records do not contain any medical opinion 
linking a current psychiatric disorder to service.  For 
example, a record from the Laughlin Memorial Hospital dated 
in October 1992 shows that the veteran reported having combat 
duty in the Mid East, but no specific stressor was noted.  He 
had also recently rolled his vehicle, and was bought to the 
hospital by police after engaging in suicidal suggestive 
behavior.  The diagnosis was depression with suicidal attempt 
with Pamprin.  

Similarly, a private medical record from Mental health center 
dated in April 1993 reflects that the veteran's case had been 
opened on August 1992 after he had called the emergency room 
indicating that he was losing it.  It was noted that he had 
seen his girlfriend with another man and had lost his 
composure.  He also reported that his job was in jeopardy.  
It was noted that he indicated that he had felt ill since 
being in the Persian Gulf, but the report does not specify 
any stressors in service.  He was given a diagnosis of 
anxiety disorder.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that the veteran has presented his own 
opinion that his psychiatric problems are related to service.  
In addition, he has presented witness statements from 
acquaintances which are to the effect that he had problems 
controlling his anger after returning from service.  However, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Therefore, based on the foregoing evidence, the Board finds 
that a chronic psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
psychoses), and there was no continuity of symptoms since 
service.

Regarding the claim for post-traumatic stress disorder, the 
Board notes that the veteran's recent medical treatment 
records reflect that the diagnosed disorders include PTSD, as 
well as various other diagnoses

Significantly, however, the claimed stressor incidents in 
service have never been verified.  The veteran's service 
medical records do not contain any corroboration of the 
claimed stressors.  The veteran's service personnel records 
are likewise negative for evidence to confirm the claimed 
stressor.  The records reflect that the veteran's military 
occupational specialty was material control and accounting 
specialist and a second MOS was general construction 
equipment operator.  He had service in Southwest Asia Theater 
of Operations, but did not have any awards of decorations 
pertaining to combat.  

The Board also notes that the veteran has provided varying 
accounts of his claimed in service stressors.  The RO sent a 
stressor development letter to the veteran in June 1997.  In 
August 1997, the veteran responded with a multiple page 
written statement.  He said that he had gotten nervous and 
scared when they first started training to go to Saudi 
Arabia.  He recounted an incident in which he was almost 
caught sleeping on guard duty while in Saudi Arabia.  He 
recounted getting lost while driving a truck and being chased 
by about 20 people or soldiers with guns.  He recounted being 
told of a boy killing himself.  

The earliest psychiatric records do not contain any 
references to any specific claimed in-service stressor.  For 
example, a record from the Laughlin memorial. Hospital dated 
in October 1992 shows that the veteran reported having combat 
duty in the Mid East, but no specific stressor was noted.  

More recently, a VA record dated in August 1996 reflects that 
the veteran gave a history of seeing a bomb go off in the 
Persian Gulf and seeing dead bodies.  

A VA PTSD examination report dated in September 1997 shows 
that the diagnoses included post-traumatic stress disorder 
with confirmation by Mental Health Rating examination.  The 
only stressor noted in the history section of the report 
included seeing a bunker get blown up while in the Persian 
Gulf.  

In a written statement dated in December 1998, the veteran 
reported seeing soldiers running toward him while driving, 
seeing and smelling dead bodies, observing people carrying 
the body of a soldier who had committed suicide, and almost 
killing Saudi soldiers while on guard duty.  

A VA treatment record dated in January 1999 reflects that the 
veteran stated that he transported prisoners, once wandered 
into a French camp and had a gun put to his head, and saw a 
few people get killed.  

Finally, a private medical record dated in February 1999 
includes a history given by the veteran of having seen one of 
his fellow servicemen commit suicide.  

The Board notes that there are inconsistencies between the 
various stressor accounts noted in the treatment records.  
For example, the fact that the veteran did not previously 
report the currently claimed stressor regarding witnessing a 
suicide weighs against a finding that the stressor actually 
occurred.  The Board concludes that the existence of a 
stressor should not be based only on the veteran's 
unconfirmed account.  

The RO attempted to verify the claimed stressors.  
Significantly, however, in May 2007 the service department 
report that they had reviewed the veteran's unit history and 
that during the ground war the unit was involved in road 
construction.  The history did not document that the unit or 
any individuals saw any dead bodies, got lost on the way to 
Kuwait, or were chased by the enemy.  

In summary, the evidence shows that an acquired psychiatric 
disorder was not present during service, a psychosis was not 
manifest within a year after service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.  The preponderance of the evidence 
shows that the veteran does not have a confirmed stressor in 
service which would support a diagnosis of post-traumatic 
stress disorder or would support an opinion that any other 
psychiatric disorder was caused or aggravated by service.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder, to include post-traumatic stress disorder, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  



II.  Entitlement To Service Connection For A Rash, To Include
 Consideration As Due To An Undiagnosed Illness.

The veteran contends that he developed a disability which is 
manifested by a rash on his skin.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

During the hearing held in October 2000, the veteran reported 
that he developed a skin condition in service with blisters 
on his feet and a scalp condition.  

The Board has noted that service medical records are negative 
for references to a rash.  A Desert Storm out-processing 
check list dated in June 1991 reflects that the veteran 
denied having skin infections of unusual rashes.  Similarly, 
a redeployment medical history given by the veteran in May 
1991 shows that the veteran denied having skin diseases.  The 
report of a medical examination conducted in June 1991 shows 
that clinical evaluation of the skin was normal.  

In addition, the preponderance of the evidence shows that the 
veteran does not currently have a chronic disability 
manifested by a rash.  In reaching this conclusion, the Board 
has noted that there are a few records which show complaints 
of skin problems over the years.  For example, a VA treatment 
record dated in January 1995 shows that the veteran reported 
multiple complaints including having a rash.  Similarly, in 
April 1995 the veteran reported having a rash on his hands 
and feet.  

However, the vast majority of his treatment records do not 
contain any complaints of findings of a rash.  Also, the 
report of a skin examination conducted in September 1997 
states that the veteran's skin was normal in appearance, and 
there were no significant scars, lesions or rashes present.  
The examiner concluded that the veteran had no undiagnosed 
illness.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  However, the preponderance of the evidence shows 
that the veteran does not currently have a chronic disability 
manifested by a rash.  Objective indications of a qualifying 
chronic disability have not been shown.  Accordingly, the 
Board concludes that disability manifested by a rash was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness incurred in 
service.  




ORDER

1.  Service connection for a chronic psychiatric disorder, to 
include depression and post-traumatic stress disorder is 
denied.

2.  Service connection for a rash, to include consideration 
as due to an undiagnosed illness, is denied.  


REMAND

The evidence which is currently of record includes the report 
of a fibromyalgia examination conducted by the VA in April 
2005.  Unfortunately, the copy of the examination report 
which is contained in the claims file is incomplete, and is 
missing at least one page which would include, among other 
things, the diagnoses which were rendered.  The Board notes 
that a fibromyalgia examination pertains primarily to the 
muscles.  Moreover, the diagnoses which were rendered on such 
an examination would be relevant to the critical issue of 
whether the veteran's claimed muscle spasms are attributable 
to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a complete copy 
of the April 2005 fibromyalgia 
examination report, and associate it with 
the claims file.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


